Martin S. King

WORDEN THANE P.C.

321 W. Broadway, Suite 300
Missoula, MT 59802

mking@wordenthane.com
(406) 721-3400

 

Joshua D. Stadtler

DUNN CARNEY ALLEN HIGGINS & TONGUE LLP

851 SW Sixth Avenue, Suite 1500
Portland, OR 97204

jstadtler@dunncarney.com
(503) 417-5507

 

Attorneys for Defendant Sector Corporation

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

PSC CUSTOM, LLC, d/b/a POLAR
SERVICE CENTER,

Plaintiff,
V.

HANOVER AMERICAN
INSURANCE COMPANY, SECTOR
CORPORATION, and ST. JOHNS
CORPORATION,

Defendants.

State of Oregon
Ss:
County of Multnomah

 

Cause No: CV-20-132-SPW

AFFIDAVIT OF JOSHUA D.
STADTLER IN SUPPORT OF
APPLICATION FOR ADMISSION
PRO HAC VICE

Under penalty of perjury, Joshua D. Stadtler hereby states and declares as

follows:
(A) My name is Joshua D. Stadtler. I am a duly licensed, qualified, and
practicing attorney at law in the State of Oregon and am admitted to practice in all
state and federal courts in Oregon. My Oregon State Bar Number is 131613. My
office address, firm name, telephone, fax, e-mail, and contact information are:
Joshua D. Stadtler
DUNN CARNEY ALLEN HIGGINS & TONGUE LLP
851 SW Sixth Avenue, Suite 1500
Portland, OR 97204
jstadtler@dunncarney.com
(503) 417-5507

(B) That I will pay, simultaneously with filing this application, the
admission fee shown on the court’s website, subject to reimbursement if the
application is denied;

(C) That I am proficient in electronic filing in another federal district court;

(D) The following are the courts to which I have been admitted to practice,
the date(s) of admission, and the date(s) of termination of admission, if any:

(1) Oregon State Bar, admitted May 21, 2013;

(2) United States District Court, District of Oregon, admitted
August 19, 2013;

(3) Washington State Bar Association, admitted January 20, 2017;

(4) United States District Court, Western District of Washington,

admitted September 7, 2017

(5) California State Bar, admitted December 10, 2010;

AFFIDAVIT OF JOSHUA DD. STADTLER—-PAGE 2

DCAPDX\3518636.v1
(6) United States District Court, Northern District of California,
admitted October 3, 2011;
(7) United States District Court, Eastern District of California,
admitted April 4, 2016;
(8) United States District Court, Central District of California,
admitted March 20, 2016
(9) United States District Court, Southern District of California,
admitted March 30, 2016;
(10) District of Columbia Bar, admitted December 10, 2012;
(11) United States Court of Appeals for the Ninth Circuit, admitted
October 27, 2011;
(E) That [ am in good standing and eligible to practice in these courts;
(F) That I am not currently suspended or disbarred in any other court;

_(G) That I have never been held in contempt, otherwise disciplined by any
court for disobedience to its rules or orders, or sanctioned under Fed. R. Civ. P. 11
or 37(b), (c), (d) or (f) or their state equivalent;

(H) I have not within the two years preceding the date of this application
made any pro hac vice applications to this court;

(I) I understand that pro hac vice admission in this court is personal to me
only and is not admission of my law firm and that I will be held fully accountable

for the conduct of the litigation in this court;

DCAPDX\3518636.v1
(J) That I have complied with Montana Rule of Professional Conduct 8.5 by
certifying under written oath to the Montana Supreme Court and the business
offices of the State Bar of Montana that I will be bound by the Montana Rules of
Professional Conduct and be subject to the disciplinary authority of Montana;

(K) That I will be associating with Martin S. King and Worden Thane P.C.
of Missoula, Montana as local counsel whose contact information are set forth
above.

(L) That I have read and am familiar with Local Rule 83.1.

Leplemlyer
DATED this 8! day of Asteust 2020

  

State of Oregon
SS:
County of Multnomah

Subscribed and sworn before me on the la day of Se ph. , 2020 by

Joshua D. Stadtler.

 

 

OFFICIAL STAMP Capital
CRYSTALJLUTJEN /fOtary Dublic for the State of halon

ee BF COMBE en Hrinted or Typed Ai St C bu stat Git hufje Y

MY GOMMISSION ExPiRES Mavo7, 2022HOtary Public for the State of ree
y Commission expires: iol 22

  

 

 

 

 

AFFIDAVIT OF JOSHUA D. STADTLER—-PAGE 4

DCAPDX\3518636.v1
